



[Trecora Resources letterhead]



May 29, 2018
Connie Cook
247 PR 8894
Fred, TX 77616


Re: Trecora Resources Retirement Agreement


Dear Ms. Cook:


This letter agreement (this “Agreement”) confirms the arrangements relating to
your retirement from Trecora Resources, a Delaware corporation (“Trecora” and,
together with its subsidiaries, divisions, affiliates, predecessors and
successors, the “Company”). The material terms and conditions of this Agreement
have been approved by the Compensation Committee of the Board of Directors of
Trecora.


After June 8, 2018, (your “Retirement Date”), you will not be entitled to
receive any further payments or benefits from the Company, except as
specifically set forth in this Agreement, the Consulting Agreement attached
hereto as Exhibit A, or except as provided under the indemnity provisions of
Trecora’s By-Laws and director and officer and professional liability insurance
policies and compensation policies.


1.
Status and Responsibilities.



(a)Status. Your employment with the Company will continue through, and will
cease on the Retirement Date. Effective as of your Retirement Date, you will
relinquish your position as Vice President of Accounting and Compliance of
Trecora and all other appointments and offices you hold with the Company.
Contingent upon your timely signing and not revoking this Agreement, you will be
eligible for the payments and benefits continuation described in Section 2. Your
employment with the Company will terminate on your Retirement Date.


(b)Responsibilities. Through your Retirement Date, you must remain available to
perform services for the Company as Vice President of Accounting and Compliance
and must do so in a diligent and professional manner.


2.Payments and Benefits.


(a)Base Salary. Your base salary will continue at the current rate, and be paid
according to normal payroll procedures, through your Retirement Date.


(b)Annual Bonus. Pursuant to the terms of the Trecora Annual Cash Incentive
Plan, you will be eligible for a 2018 annual bonus, calculated pro rata based
upon your time of employment during 2018 and paid in the normal course based on
Trecora’s actual performance over the entirety of 2018 determined under the same
process that applies to other senior executives. The amount of your 2018 annual
bonus is subject to approval by the Compensation Committee. You will not be
eligible for an annual bonus for 2019 or thereafter.







--------------------------------------------------------------------------------

May 29, 2018
Page 2 of 2

--------------------------------------------------------------------------------





(c)Continued Welfare Benefits. You and your spouse will continue to be covered
under the Company’s following group benefit plans applicable to active employees
through your Retirement Date and subject to your benefit elections: medical,
dental and life insurance. Beginning on your Retirement Date and until you and
your spouse are eligible for Medicare, you and your spouse, Bryan K. Cook, will
be provided medical insurance equal to that afforded to active employees on an
80%/20% cost sharing basis. If the Company is unable to provide benefits under
the same plan as active employees due to your retiree status, the Company will
reimburse you for coverage outside the plan with benefits equivalent to the
employee plan. Dental insurance will be provided on the same cost sharing basis
as active employees. The coverage benefits will continue on the same basis of
those provided to the employees, unless otherwise agreed by both parties. In the
event coverage is cancelled for the employees, this coverage will continue on
the same cost sharing basis as noted above.


(d)Equity Awards. The Company has provided you with a schedule of your
outstanding awards under the 2008 Stock Option Plan of Arabian American
Development Company for Key Employees (the “2008 Plan”) and the 2012 Arabian
American Development Company Stock and Incentive Plan (the “2012 Plan”), and you
and the Company have confirmed the accuracy of that schedule (Exhibit B). In
accordance with the original terms and conditions of the 2008 and 2012 Plans:


(i)your options to purchase Trecora common stock (“Options”) awarded under the
2008 Plan that are vested as of your Retirement Date may be exercised at a
future date, per agreement of the Board of Directors and will expire upon the
applicable expiration date as stated upon issuance;


(ii)your Options to purchase Trecora common stock awarded under the 2012 Plan
that are vested as of your Retirement Date and will continue to be exercisable
until, and will expire upon, the applicable expiration date, contingent upon
your compliance with this Agreement as determined by the Compensation Committee
of the Board of Directors of Trecora in their sole discretion; and
 
(iii)your grant of Trecora restricted common stock units awarded under the 2012
Plan will continue to vest after your Retirement Date through 12/31/2019,
contingent upon your compliance with this Agreement as determined by the
Compensation Committee of the Board of Directors of Trecora in their sole
discretion.


You will not receive a similar equity award in 2019 or thereafter.


(e)Retirement Bonus. On your Retirement Date and in accordance with the
Company’s policy, Trecora will pay you a retirement bonus in an amount equal to
(i) $1,000.00 for each year you were employed by the Company, plus (ii) $50,000,
to be paid according to normal payroll procedures.


(f)Vacation and Other Benefits. On your Retirement Date and in accordance with
the Company’s personnel manual, Trecora will address your other benefits such as
outstanding vacation.


3.
Non-Disclosure.



In the course of your employment with the Company, you have been provided access
to and have received and developed Confidential Information. “Confidential
Information” consists of information relating to the Company’s business that
derives economic value, actual or potential, from not being generally known to
others, including, but not limited to, technical or non-technical data, a
formula (including cost and/or pricing formula), pattern (including pricing and
discount history), compilation, program, device, method (including cost and/or
pricing methods, marketing programs and operating methods), technique, drawing,





--------------------------------------------------------------------------------

May 29, 2018
Page 3 of 3

--------------------------------------------------------------------------------





process, financial data, or a list of actual or potential customers or
suppliers. You agree that, unless such information has become generally known to
others without your assistance or has been independently developed by others
without your assistance, you will not use Confidential Information for, or
disclose any Confidential Information to, any third party except (i) with the
prior written consent of the Company, or (ii) as legally required after notice
by you to the Company of such legally required disclosure. You further agree to
return all Confidential Information to the Company upon termination of your
employment for any reason or upon earlier request of the Company. To the extent
that Confidential Information resides on non-Company computers, personal digital
assistants, or other digital storage media that you use or to which you have
access or in non-Company e-mail accounts, you will so advise the Company upon
the termination of your employment for any reason and will follow and cooperate
with all instructions provided by the Company with respect to transferring,
preserving or eradicating such Confidential Information. You understand that
violating any of the above subject you to legal penalties.


4.
Non-Competition and Non-Solicitation.



(a)You agree that, up through 12 months following your Retirement Date, you will
not, without the prior written consent of the Company, either directly or
indirectly:


(i)participate or have any interest in, own, manage, operate, control, be
connected with as a stockholder, director, officer, employee, partner or
consultant, or otherwise engage, invest or participate (collectively,
“Participate”) in any Competing Entity;


(ii)engage in any act injurious to the reputation of the Company or that
diverts, or is intended to divert, customers or suppliers from the Company; and


(iii)engage in any act that diverts, or is intended to divert, employees from
the Company.


(b)For purposes of this Section 4, in addition to the other terms defined under
this Agreement, the following capitalized terms have the following meaning:


(i)“Competing Entity” means any firm, corporation or other entity that markets,
sells, distributes, develops or produces Covered Products and that competes,
anywhere in the United States or in any other country, with any business of the
Company.


(ii)“Covered Products” means any product that was produced, marketed, sold,
licensed or, to your knowledge, under development by a business of the Company.


(c)The provisions of this Section 4 shall not apply to prevent you and your
immediate family from collectively being holders of up to 5% in the aggregate of
any class of securities of any corporation engaged in the prohibited activities
described above, provided that such securities are listed on a national
securities exchange or registered under securities laws of Canada or the United
States.


5.
Non-Disparagement.



You agree not to make any derogatory or disparaging remarks, written or verbal,
regarding the Company or any of its officers, directors, employees,
stockholders, representatives, vendors, suppliers, customers, clients products,
services to any third person or otherwise make any comment or communication for
the purpose of causing, or reasonably expected to cause, any material harm to
the Company’s business, business relationships, operations, goodwill, or
reputation; provided, however that nothing in this paragraph





--------------------------------------------------------------------------------

May 29, 2018
Page 4 of 4

--------------------------------------------------------------------------------





is intended to bar you from giving testimony pursuant to a compulsory legal
process or as otherwise required by law.


The Company agrees to advise those individuals who serve as its executive
officers as of the Retirement Date not to make any derogatory or disparaging
remarks, written or verbal, regarding you to any third person, or otherwise make
any comment or communication for the purpose of causing, or reasonably expected
to cause, any material harm to you; provided, however that nothing in this
paragraph is intended to bar any such person, or the Company, from giving
testimony pursuant to a compulsory legal process or as otherwise required by
law.


6.
Irreparable Harm, Reasonableness, Other Agreements.



You acknowledge that a breach or threatened breach by you of the terms of
Sections 3, 4 or 5 of this Agreement would result in material and irreparable
injury to the Company, and that it would be difficult or impossible to establish
the full monetary value of such damage. Therefore, the Company shall be entitled
to injunctive relief in the event of any such breach or threatened breach. The
undertakings and obligations contained in Sections 3, 4, 5 and 6 shall survive
the termination of this Agreement.


You agree that the covenants you have made in Sections 3, 4 and 5 are reasonable
with respect to their duration and description.


You acknowledge that Sections 3, 4 and 5 are not intended to supersede or limit
your obligations under other agreements, which may be different from those
contained in such sections. Other such agreements may include confidentiality,
non-disclosure, trade secret or assignment-of-invention agreements previously
executed by you in favor of the Company. Any such agreement(s) shall remain in
full force and effect.


7.
Future Cooperation.



You agree that you will provide accurate information or testimony or both in
connection with any legal matters, if so requested by the Company. You further
agree to make yourself available upon request to provide information and/or
testimony, in a formal and/or informal setting in accordance with the Company’s
request, subject to reasonable accommodation of your schedule and reimbursement
of reasonable documented expenses incurred by you, including reasonable and
necessary attorney fees (if independent legal counsel is reasonably necessary).
Notwithstanding the foregoing, the Company’s agreement and obligations pursuant
to the foregoing sentence shall be subject to the provisions and limitations set
forth in Section 10 of this Agreement.


8.
Releases.



(a)You agree to release and discharge the Company, and all of its respective
past, present and future officers, directors, employees, agents, plans, trusts,
administrators, stockholders and trustees (collectively, the “Released Parties”)
from any and all claims, losses or expenses you may have or have had or may
later claim to have had against them, whether known or unknown, arising out of
anything that has occurred up through the date you sign this Agreement (both
initially and on the Retirement Date), including without limitation, any claims,
losses or expenses arising out of your employment with or separation from the
Company; provided, however, that you expressly do not release or discharge the
Company from any claims, losses or expenses you may have for (i) workers’
compensation benefits, (ii) all amounts or payments owed to you as contemplated
by Section 2 of this Agreement, (iii) the indemnification or insurance described
in Section 9 below or (iv) all of your accrued and vested pension benefits,
health care, life insurance,





--------------------------------------------------------------------------------

May 29, 2018
Page 5 of 5

--------------------------------------------------------------------------------





or disability benefits as determined through the Retirement Date under the
Company’s applicable and governing plans and programs.


(b)You understand and agree that, except for the claims expressly excluded from
this release, you will not be entitled hereafter to pursue any claims arising
out of any alleged violation of your rights while employed by the Company,
including, but not limited to, claims for reinstatement, back pay, losses or
other damages to you or your property resulting from any alleged violations of
state or federal law, such as (but not limited to) claims arising under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended;
(prohibiting discrimination on account of race, sex, national origin or
religion); the Worker Adjustment and Retraining Notification Act (requiring that
advance notice be given for certain workforce reductions); the Americans With
Disabilities Act of 1990, 42 U.S.C. §12101 et seq. (prohibiting discrimination
on account of disability); the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq. (protecting employee benefits);
as these laws may be amended from time to time; and any other federal, state or
local law, rule, regulation, administrative guidance or common law doctrine
claim relating to your employment.


(c)Also included among the claims knowingly and voluntarily waived and released
by you pursuant to this Agreement are any and all age discrimination,
retaliation, harassment, or related claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), the Texas Commission on Human
Rights Act, the Older Workers Benefit Protection Act (“OWBPA”), or any other
federal, state, or local law. You and the Company acknowledge and agree that
nothing in this Agreement shall apply to any claims under the ADEA or OWBPA that
may arise after the date that you sign this Agreement. You acknowledge that the
Company provided you with a copy of the Agreement in advance of your execution
of the Agreement and advised you by means of this written Agreement as follows:


i.
that you are advised to consult with an attorney of your choosing prior to
executing the Agreement;

ii.
that you have a period of 21 calendar days to review and consider the Agreement
before executing it, and that if you sign this Agreement in less than 21
calendar days, then by doing so you voluntarily agreed to waive your right to
the full 21-day review period;

iii.
that changes to this Agreement, whether material or immaterial, will not restart
the running of the 21-day review period;

iv.
that for a period of seven days following your execution of this Agreement, you
may revoke the Agreement, and the Agreement shall not become effective or
enforceable until this seven-day revocation period expires without you
revocation;

v.
that during the seven-day revocation period, you may revoke the Agreement by
providing written notice of revocation sent by personal or courier delivery to
the office of the Company’s Chief Executive Officer, so that it is received
before the seven-day revocation period expires; and

vi.
that if you fail to sign the Agreement on or before the date that the 21-day
review period expires, or if you revoke the Agreement before the expiration of
seven-day revocation period, this Agreement shall not become effective or
enforceable and you will not be entitled to receive the payments and benefits
continuation described in Section 2.








--------------------------------------------------------------------------------

May 29, 2018
Page 6 of 6

--------------------------------------------------------------------------------





(d)By signing this Agreement and accepting the benefits provided, you agree
that, except for any claims expressly excluded from this release and except as
provided in Section 8(f) below, you will not hereafter pursue any claims against
the Released Parties for or on account of anything, whether known or unknown,
foreseen or unforeseen, which has occurred up to the date you sign this
Agreement (both initially and on the Retirement Date) and which relates to your
employment with the Company. You understand no section in this Agreement is
intended to or shall limit, prevent, impede or interfere with your non-waivable
right, without prior notice to the Company, to provide information to the
government, participate in investigations, testify in proceedings regarding the
Company’s past or future conduct, or engage in any activities protected under
whistleblower statutes, or to receive and fully retain a monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. Notwithstanding the above, unless otherwise
prohibited by law, by signing this Agreement, you release and waive your right
to claim or recover monetary damages directly from the Company in any charge,
complaint, or lawsuit filed by you or by anyone else on your behalf, for any
released claims. This release does not include any claims for breach of this
Agreement or any claims that may arise after the date you sign this Agreement
(both initially and on the Retirement Date). You further represent and warrant
that you are not aware of any facts or circumstances which might constitute
either a violation of law or a violation of Trecora’s Code of Conduct, its
corporate policies or justify a claim against the Company for a violation of the
Sarbanes-Oxley Act of 2002 and/or the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and/or any rules, regulations or binding guidance
thereunder.


(e)You agree that you and/or your dependents (as applicable) shall no longer be
eligible for the continued welfare benefits coverage referenced in Section 2(c)
and any and all unexercised stock options and unvested restricted stock grants
referenced in Section 2(d) shall be forfeited in the event: (i) the Company
terminates your employment for Cause (as defined in Section 8(g) below) prior to
your Retirement Date, (ii) you materially breach the terms of this Agreement and
fail to cure said breach within sixty (60) days after receipt of written notice
from the Company, or (iii) you file or assert any claim related to your
employment with, or separation from, the Company against the Released Parties
for any reason other than claims for workers compensation benefits, or accrued
and vested retirement benefits, health care benefits, life, or disability
benefits as determined through the Retirement Date under the Company’s
applicable and governing plans and programs or for violation of the terms of
this Agreement. In addition, you agree to indemnify and hold harmless the
Released Parties from any claim, loss or expense (including attorneys’ fees)
incurred by them arising out of your breach of any portion of this Agreement.


(f)Nothing contained in this Section 8 or in Section 7 is intended to restrict
you in any way from (i) making any disclosure of information required by law;
(ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any federal regulatory or law enforcement
agency or legislative body, any self-regulatory organization, or the Company’s
legal, compliance or human resources officers; (iii) filing, testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (iv) filing any claims that are not permitted to be waived or
released under the Fair Labor Standards Act or other applicable law.


(g)For purposes of this Agreement, “Cause” means any of the following: (i)
breaching any obligation to the Company or violating the Company’s Code of
Conduct, Insider Trading Policy or any other written policies of the Company;
(ii) unlawfully trading in the securities of Trecora or of any other company
based on information gained as a result of your employment with the Company;
(iii) committing a felony or other serious crime; (iv) engaging in any activity
that constitutes gross misconduct in the performance of your employment duties;
or (v) engaging in any action that constitutes gross negligence or misconduct
and that causes or contributes to the need for an accounting adjustment to
Trecora’s financial results.





--------------------------------------------------------------------------------

May 29, 2018
Page 7 of 7

--------------------------------------------------------------------------------







(h)In exchange for the releases in Subsections 8(a) - (f) above, the Company for
itself, and on behalf of its affiliates, present and former officers, directors,
managers, representatives, employees, predecessors, successors, parent,
subsidiaries and sibling corporations and entities, if any, legal
representatives, attorneys, agents, and assigns, and any and all persons and/or
entities who may purport to claim by or through them, if any, does hereby
completely and generally release, remise, acquit, and forever discharge you,
your heirs, successors, legal representatives, attorneys, agents, and assigns,
and any and all persons and/or entities who purport to claim by or through them,
if any, of and from any and all claims, demands, obligations, actions, causes of
action, rights, damages, expenses, and requests for compensation, payment or
relief the Company may have or has had or may later claim to have had against
you, whether known or unknown, arising out of anything that has occurred up
through the date you sign this Agreement, including, without limitation, any
claims, losses or expenses arising out of your employment with or separation
from the Company; provided, however, that the Company expressly does not release
or discharge you from any claims, losses or expenses it may have arising from
your bad faith, willful misconduct, or commission of a felony or crime of moral
turpitude. For purposes of this Agreement, “bad faith” means the willful failure
to respond to plain, well understood statutory or contractual obligations that
has or will result in material damages to the Company; and “willful misconduct”
means a knowing violation of a reasonable and uniformly enforced rule or policy.


9.
Indemnification and Insurance.



The Company shall indemnify you and provide for the advance of expenses in
connection therewith, subject to and in accordance with Trecora’s By-Laws.


10.Miscellaneous.


(a)Anything to the contrary herein notwithstanding, the Company shall, and is
hereby authorized to, withhold or deduct from any amounts payable by the Company
to you, your beneficiary or your legal representative under this Agreement, any
federal, state or municipal taxes, social security contributions or other
amounts required to be withheld by law, and to remit such amounts to the proper
authorities. The Company is also hereby authorized to withhold or deduct
appropriate amounts with respect to any benefit plans or programs or other
elections made by you.


(b)This Agreement contains all of the undertakings and agreements between the
Company and you pertaining to your retirement from the Company and supersedes
all previous undertakings and agreements, whether oral or in writing, between
the Company and you on the same subject. No provision of this Agreement may be
changed or waived unless such change or waiver is agreed to in writing, signed
by you and a duly authorized employee of the Company. Except as otherwise
specifically provided in this Agreement, no waiver by either the Company or you
of any breach by the other of any condition or provision shall be deemed a
waiver of a similar or dissimilar provision or condition at the same time or any
prior or subsequent time.


(c)No rights or obligations under this Agreement can be assigned or transferred
by you, except as they may be transferred by will or by operation of law. This
Agreement shall be binding upon and shall be for the benefit of the Company, its
successors and assigns and you and, in the event of your death, your estate or
legal representative.







--------------------------------------------------------------------------------

May 29, 2018
Page 8 of 8

--------------------------------------------------------------------------------





(d)In the event that any portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining portions of this
Agreement will be unaffected thereby and will remain in full force and effect to
the fullest extent permitted by law.


(e)You acknowledge and agree that the Company does not guarantee any particular
tax treatment and that you are solely responsible for any taxes that you owe as
a result of this Agreement.


(f)This Agreement shall be deemed a contract made under, and for all purposes to
be governed by and construed in accordance with, the laws of the State of Texas,
without reference to principles of conflicts of laws, and any and all disputes
arising under this Agreement are to be resolved exclusively by courts sitting in
Harris County, Texas and none other. By signing this Agreement, you consent to
the jurisdiction of such courts. The captions are utilized for convenience only,
and do not operate to explain or limit the provisions of this Agreement.


By signing below, you acknowledge that you understand and voluntarily accept the
arrangements described herein. You acknowledge and agree that you have had the
opportunity to review this Agreement with an attorney, that you fully understand
this Agreement, that you were not coerced into signing it, and that you signed
it knowingly and voluntarily. You also acknowledge that you have not received
any promise or inducement to sign this Agreement except as expressly set forth
herein.


Very truly yours,


Trecora Resources
 
  


By: /s/ Simon Upfill-Brown
Simon Upfill-Brown,
Chief Executive Officer
   


Exhibit A    Consulting Agreement
Exhibit B    Equity Awards





--------------------------------------------------------------------------------

May 29, 2018
Page 9 of 9

--------------------------------------------------------------------------------





The undersigned agrees to and accepts the terms and provisions of the foregoing
Agreement:


 
/s/ Connie J. Cook
Connie J. Cook


Date: June 7, 2018





